Citation Nr: 1816151	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  12-13 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from September 1964 to September 1966.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied service connection for a left knee disorder.  A claim for service connection for a left knee disorder was received in May 2010.  

In March 2015, the Board remanded the issue on appeal for additional development.  In September 2016, the Board denied service connection for a left knee disability, diagnosed as degenerative joint disease and medial meniscus tear. The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  

In September 2017, the Court partially vacated the September 2016 Board decision pursuant to a Joint Motion for Partial Remand.  The parties to the Joint Motion for Partial Remand asked the Court to dismiss the appeal with respect to the meniscal tear.  According this aspect of the appeal for service connection for a left knee disorder is not in appellate status and will not be further discussed.  The parties requested that the Court vacate the Board's decision with respect to the issue of service connection for left knee degenerative joint disease.  The parties agreed that the Board erred by failing to consider and discuss lay statements from the Veteran's children in the context of establishing a continuity of symptomatology.  

In November 2011, the Veteran testified at a Decision Review Officer (DRO) hearing at the VA RO in Jackson Mississippi.  In March 2014, the Veteran testified at a Board videoconference hearing at the local RO before the undersigned Veterans Law Judge sitting in Washington, DC.  Transcripts of the proceedings are of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran has currently diagnosed left knee degenerative joint disease.

2.  The Veteran sustained an in-service left knee injury.

3.  Symptoms of the current left knee disability have been continuous since service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for left knee degenerative joint disease have been met.  38 U.S.C.	 §§ 1110, 1112, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C. §§ 5100, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159.  The Board is granting service connection for left knee degenerative joint disease, constituting a full grant of the benefit sought on appeal.  As there remains no aspect of the claim to be further substantiated, there is no need to explain compliance with VCAA duties to notify and assist.  Compliance with the previous Board remand instructions or the Joint Motion for Partial Remand is also rendered moot.

Service Connection for a Left Knee Disorder

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the Veteran has been diagnosed with left knee degenerative joint disease.  Degenerative joint disease is a form of arthritis and qualifies as a "chronic disease" under 38 C.F.R. § 3.309(a).  See Dorland's Illustrated Medical Dictionary 1344 (32d ed. 2012) (degenerative joint disease, "osteoarthritis," and "degenerative arthritis" are interchangeable terms).  As such, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) or manifesting within one year of service separation at 38 C.F.R. § 3.307 apply.  

For a chronic disease such as arthritis, service connection may be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. 
§ 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. 
§ 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including arthritis, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

The Veteran essentially contends that he injured the left knee during a training exercise during service in November 1964 with symptoms of left knee pain continuing since service separation.  The Veteran contends he has experienced ongoing symptoms of left knee pain since service separation treated with a variety of over the counter and prescription medications, heat, and ice.  See May 2010 service connection claim, May 2012 substantive appeal (on a VA Form 9).  

Initially, as discussed in the September 2016 Board decision (subsequently partially vacated), the Board finds that the Veteran was sound as to the left knee at entrance to active duty in September 1964 and the presumption of soundness has not been rebutted.  The issue is, therefore, one of in-service incurrence, not aggravation of a preexisting disability.  38 U.S.C. § 1111 (2012); 38 C.F.R. § 3.304(b) (2017).  

First, the evidence of record demonstrates that the Veteran has current diagnosed left knee degenerative joint disease.  An August 2012 private treatment record notes a diagnosis of moderate left knee degenerative joint disease. 

Next, the Board finds that the Veteran experienced an in-service left knee injury.  At the March 2014 Board hearing, the Veteran testified that, when hauling fellow soldiers across a pulley bridge, he was caught hanging on the cable, his legs went numb, and he fell into the water.  The Veteran reported being treated for bruises across the legs as well as pain with walking and jogging since the in-service injury.  Board hearing transcript at 3-5; see also November 2011 DRO hearing transcript.

The service treatment records show that the Veteran incurred injury to the bilateral legs in service, consistent with the report of being caught on a cable and falling during an exercise.  A November 1964 service treatment record notes that the Veteran reported bilateral knee pain.  The medical side of both knees was tender to touch and ecchymotic and an assessment of a bruise of the legs appears to have been rendered.  The Board finds that the left knee injury reported by the Veteran is within his competency to report, credible in that there is no contradictory evidence, and the account consistent and sufficient to establish the occurrence of the in-service injury.      

The Board further finds that the evidence is at least in equipoise on the question of whether symptoms of the left knee degenerative joint disease have been continuous since service.  The unfavorable evidence includes the silence in the service treatment records regarding continued symptoms, complaints, or treatment of the left knee following the November 1964 injury. 

With regard to the silence in the service treatment records, in cases involving combat, VA is prohibited from drawing an inference from silence in the service treatment records.  Here, there is no indication that the Veteran engaged in combat with enemy forces or that any left knee symptoms manifested while in combat.   

In cases where this inference is not prohibited, i.e., non-combat scenarios, the Board may use silence in the service treatment records as contradictory evidence, if the service treatment records are complete in relevant part and the Board makes a finding that the injury, disease, or related symptoms ordinarily would have been recorded had they occurred.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (holding that "the Board erred by treating the absence of evidence as negative evidence that a veteran's skin condition was not exceptionally repugnant, because this is not a situation where silence in the records tends to disprove the fact"); see also Fed. R. Evid. 803(7) (absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded) (cited in Buczynski).  

In this case, it is unclear whether the service treatment records are complete in relevant part.  The Veteran reported that he underwent a service separation physical examination in the early part of September 1966 at which time he contends he reported cramps and pain in both legs with the physician examining both knees.  See May 2012 substantive appeal; see also January 2018 written statement from the representative (contending that the service treatment records are incomplete as the separation physical examination report was not of record).  This examination report is not of record.  The only thing of record is an AR Form 40-500 dated later in September 1966 in which the Veteran indicated that there has been no change in his medical condition since last medical examination with the date of the previous examination omitted.  The Veteran indicated that he did not wish to be reexamined.  

The only physical examination reports of record are a June 1962 Reserve physical examination report and the June 1964 enlistment physical examination report.  There are two subsequent reports of medical history in October 1964 (relating to airborne and ranger qualification) and in April 1965 (relating to scuba certification) - at both of which the Veteran denied a "trick" or locked knee.  No separation physical examination report is of record.  The Board finds that completion of the AR Form 40-500 would ordinarily have taken place after a separation examination that was close in time to service separation and would not reference a physical examination conducted two years at induction into service.  The Board finds that the weight of the evidence is in equipoise as to whether the service separation physical examination report is missing.  As such, silence in the service treatment records may not be used as contradictory evidence with regard to the claimed in-service left knee ongoing symptoms.  

The evidence of record demonstrates in-service symptoms of left knee pain and the Veteran has consistently reported continued left knee pain since service separation.  The Veteran contends that he reported left knee pain at the time of service separation.  See April 2011 notice of disagreement, May 2012 substantive appeal.  As noted above, the service separation examination report is not of record.  

The Veteran has reported ongoing left knee pain since the in-service injury until present that he has treated with over the counter medications, prescription medications, ice, and rest.  The Veteran reported that the general response from physicians over the years was that he would just have to live with the knee pain.  The Veteran indicated that many of the doctors he saw after service separation - including as early as 1967 - are deceased and records destroyed.  See May 2010 service connection claim, November 2011 DRO hearing transcript at 6 (reported seeking treatment from a doctor in 1967), May 2012 substantive appeal, March 2014 Board hearing transcript, February 2016 written statement.  

Throughout the course of this appeal, the Veteran has consistently contended that symptoms of the left knee disorder began during service and continued to worsen since service separation.  The Veteran reported continuous left knee pain since the in-service fall.  The Board finds that, as detailed above, the Veteran has provided credible statements and accurate lay histories provided to medical personnel that the symptoms of left knee pain have been continuous since service.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay statements regarding continuity of symptomatology provide a direct link between the active service and the current state of his condition).  

The Veteran's report of continuous symptoms of left knee pain since service separation is also supported by the other evidence of record.  In May 2010 written statements, the Veteran's children, both of whom are medical doctors, reported witnessing their father with painful knees during their lifetime and that their father related those problems to the in-service injury.  In a November 2017 written statement, R.C. reported that he has known and worked with the Veteran since the early 1970s.  R.C. indicated witnessing that the Veteran had trouble traversing rough ground on construction sites as well as climbing ladders because of pain and cramps in the legs.  

In a November 2017 written statement, the Veteran's spouse, who has known the Veteran since 1967 (less than one year following service separation), reported that throughout the time they have been together, the Veteran has complained of cramps and pain in both legs that he attributed to the 1964 in-service injury.  The Veteran's spouse possesses firsthand knowledge of the ongoing left knee pain since within one year of service separation.   

The finding of continuous symptoms since service is also supported by multiple private medical opinions.  An April 2010 private treatment record notes that the Veteran reported knee injuries after falling off a cable during service.  The Veteran reported chronic knee pain since that time.  Dr. J.M. opined that the current knee pain seemed to be clearly related to the in-service trauma.  See also May 2012 private medical opinion report (reiterating the same).  An August 2012 private treatment record notes that the Veteran reported injuring the left knee during service with resultant pain and tenderness since the in-service injury.  

In an October 2017 private treatment record, Dr. J.M. indicated that there was no doubt the Veteran injured his knee during service and continues to have knee pain with prolonged standing.  Dr. J.M. noted that he had no reason to doubt the Veteran's story and opined that it is more likely than not that the Veteran's knee problems are related to the in-service knee injury.

Dr. J.M. based the medical opinion that the current complaints of left knee pain were continuations of the in-service left knee symptoms on, at least in part, the Veteran's report of continual post-service left knee pain following the in-service injury.  The Board is not obligated to accept medical opinions premised on a veteran's recitation of medical history.  See Godfrey v. Brown, 8 Vet. App. 113 (1995).  However, reliance on a veteran's statements renders a medical report incredible only if the Board rejects the statements of the veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (citing Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) for the proposition that Board may not disregard a medical opinion solely on the rationale that the medical opinion was based on a history given by the veteran); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (Board is not bound to accept uncorroborated account of veteran's medical history but must assess the credibility and weight of the evidence provided by the veteran rejecting it).  As noted above, the Board finds that the Veteran has made competent and credible statements that the symptoms of left knee pain have been continuous since service.  Falzone, 8 Vet. App. at 403.

The Board finds that the reports of left knee symptomatology since service separation, in the context of the demonstrated in-service left knee injury, lay statements - particularly from his spouse who has known the Veteran since less than one year after service separation, private treatment records, and current diagnoses, are sufficient to place in equipoise the question of whether the current left knee degenerative joint disease was incurred in service.  Additionally, post-service treatment records demonstrate that the left knee degenerative joint disease continued to worsen after service separation.  For these reasons and resolving reasonable doubt in the Veteran's favor, the Board finds that based on continuous post-service symptoms, presumptive service connection for left knee degenerative joint disease is warranted under 38 C.F.R. § 3.303(b).  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  

Finally, while there are negative nexus opinions of record as to whether the left knee degenerative joint disease was incurred in or caused by service (i.e., addressing the theory of direct service connection), see December 2011, August 2013, and September 2015 VA medical opinion reports, the grant of presumptive service connection renders moot all other theories of service connection.    


ORDER

Service connection for left knee degenerative joint disease is granted.



____________________________________________
J. B. FREEMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


